PER CURIAM.
AFFIRMED. This is an appeal from a final summary judgment denying the lawyer-appellants’ claim for contribution from a forwarding law firm after the appellants had settled an action based on the failure of both sets of lawyers to file a client’s suit within the legal limitations period. We agree with the trial court that the evidence adduced in this case demonstrates without dispute that, as between the appellants and appellees, it was the appellants’ responsibility to see that the client’s action was timely filed. Under these circumstances we do not believe the appellants are entitled to contribution from the forwarding attorneys.
ANSTEAD, GUNTHER and WARNER, JJ., concur.